PER CURIAM.
This is a summary proceeding, brought by the landlords under subdivision 5, § 2231, of the Code of Civil Procedure, which provides that tenants and their assigns and undertenants may be removed:
“Where the demised premises, or any part thereof, are used or occupied as a bawdyhouse or house of assignation for lewd persons, or for any illegal trade or manufacture, or other illegal business.”
The premises in question are known as the "Princess Hotel,” and are situate at the northeast corner of Sixth avenue and Twenty-Eighth street. The only tenants who appeared herein were Charles J. From-berg and Beatrice Hirsch, who interposed an answer to the petition, whereby they admitted that they were in possession of the premises, and denied each and every other allegation in the petition.
The trial was had in the court below on April 27, 1911, and a final order directing the issuance of a warrant for the removal of the tenants was made. Thereafter, on May 15, 1911, the justice issued an order to show cause why the final order should not be vacated, upon the exceptions taken at the trial, and because the said final order or judgment was contrary to the evidence and contrary to law. Thereupon the justice, without opinion, made an order, dated June 2, 1911, vacating the final order and granting a new trial.
*692The only questions raised were; First, were these premises conducted as a bawdyhouse or house of assignation for lewd persons ? and, second, did the answering tenants know, or have reason to know, that the premises were being conducted for such purposes ?
The uncontradicted testimony of 11 police officers and of a business man doing business three doors from the premises conclusively established that the premises were used and occupied as a bawdyhouse or house of assignation. It is not necessary to comment on the evidence. It discloses an unspeakable' condition, and establishes beyond any doubt the commission, by people of bad reputation, of unlawful acts on the premises.
[1] The evidence further establishes beyond any question that the answering tenants knew that the premises were being conducted as a bawdyhouse. The character of the neighborhood, and the continuance of the unlawful acts down to the date of the petition, when the answering tenants are admittedly in possession, shows that they knew of the acts committed. They cannot admit possession of the premises and be heard to say that they did not know of what went on in the premises. Goelet v. Lawlor, 16 Misc. Rep. 59, 61, 37 N. Y. Supp. 691.
[2] The tenants did not testify in their own behalf, nor call any witnesses to deny or explain away the presumption that they knew what was going on in the premises, concededly in their possession. The only evidence offered by the tenants was the entire record in a certain dispossess proceeding brought in the Municipal Court, in January, 1911, by the tenants, Fromberg and Hirsch, against their own corporation, the Universal Hotel Company. In the petition in that proceeding, Fromberg swore that the same premises were used and occupied as a bawdyhouse. From that record it is seen that Fromberg and Hirsch on January 26, 1911, had full and absolute knowledge that the premises were being used for illegal purposes.
There is no merit in any of the exceptions taken by the answering tenants to the admission of evidence, and after a careful examination of the record we think the order should be reversed.
Order reversed, and final order and judgment reinstated, with costs to appellants in this court and in the court below.